Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 17, 2021

                                       No. 04-20-00543-CR

                                        Lavelle SIMPSON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR10237
                         Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

        Appellant’s court-appointed counsel has filed a brief and a motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues
to raise on appeal. Counsel certifies he has served copies of the brief and the motion on
appellant, has informed appellant of his right to review the record and file his own brief, and has
explained to appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d
83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.—San Antonio 1996, no pet.). However, counsel does not certify he has provided appellant
with a form motion for requesting the appellate record as required by Kelly v. State, 436 S.W.3d
313, 319-20 (Tex. Crim. App. 2014) (“Appointed counsel should include in his letter to the
appellant a form motion for [pro se access to the appellate record], lacking only the appellant's
signature and the date, and inform the appellant that, in order to effectuate his right to review the
appellate record pro se, should he choose to invoke it, he must sign and date the motion and send
it on to the court of appeals within ten days of the date of the letter from appellate counsel.
Counsel should make sure to supply the appellant with the mailing address for the relevant court
of appeals.”).

       We, therefore, ORDER counsel to provide appellant with a form motion for requesting
the appellate record and to file in this court, on or before May 28, 2021, a certification stating
he has provided appellant with a form motion requesting the appellate record. See id.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court